DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/29/2021 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Daniel McClure on 12/13/2021.
The application has been amended as follows: 

4. (Currently Amended) The MRAM cell as claimed in claim 1, wherein thickness of the barrier layers of the stacked MTJ devices are the same.

8. (Currently Amended) A magnetic random access memory (MRAM), comprising:
a plurality of memory cells arranged in a memory array, wherein each of the memory cells comprises a plurality of magnetic tunnel junction (MTJ) devices coupled in series for storing multiple-bit data,

wherein in each of the memory cells, each of the MTJ devices comprises a free layer, a pinned layer and a barrier layer between the free layer and the pinned layer,
wherein in each of the memory cells, at least one of the MTJ devices is formed by a plurality of MTJ sub-devices coupled in parallel 

11. (Currently Amended) The MRAM as claimed in claim 8, wherein in each of the memory cells, thickness of the barrier layers of the MTJ devices are the same.

21. (Currently Amended) A magnetic random access memory (MRAM) cell, comprising:
a transistor having a gate coupled to a word line, a first terminal coupled to a bit line, and a second terminal coupled to a source line; and
a plurality of magnetic tunnel junction (MTJ) devices stacked and coupled in series between the first terminal of the transistor and the bit line,
wherein a first MTJ device of the MTJ devices coupled to the first terminal of the transistor has larger area than a second MTJ device of the MTJ devices coupled to the bit line, 
wherein the MTJ devices are formed on a source/drain region corresponding to the first terminal of the transistor, and the first MTJ device is in direct contact with and extends along a surface of the source/drain region.

26. (Currently Amended) The MRAM cell as claimed in claim 21, wherein thicknesses of barrier layers of the MTJ devices are the same.

Allowable Subject Matter
Claims 1-2, 4-5, 8-9, 11-12, 21-27 and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Bozdag, discloses a magnetic random access memory (MRAM) cell, comprising: a plurality of stacked magnetic tunnel junction (MTJ) devices coupled in serial; and a transistor having a gate coupled to a word line, a first terminal coupled to a bit line through the stacked MTJ devices, and a second terminal coupled to a source line, wherein the stacked MTJ devices have different sizes, wherein each of the stacked MTJ devices comprises a free layer, a pinned layer and a barrier layer between the free layer and the pinned layer. The prior art of record, Ranjan, teaches wherein at least one of the stacked MTJ devices is formed by a plurality of MTJ sub-devices coupled in parallel between the pinned layer of an adjacent one of the stacked MTJ devices and a conducting layer. The prior art of records, individually or in combination, do not disclose nor teach “the pinned layer has greater area than the free layer and the barrier layer in the adjacent one of the stacked MTJ devices” in combination with other limitations as recited in claim 1.
The prior art of record, Bozdag, discloses a magnetic random access memory (MRAM), comprising: a plurality of memory cells arranged in a memory array, wherein each of the memory cells comprises a plurality of magnetic tunnel junction (MTJ) devices coupled in series for storing multiple-bit data, wherein in each of the memory cells, the MTJ devices are stacked and coupled between a respective bit line and a respective source line, and the MTJ devices have different sizes, wherein in each of the memory cells, each of the MTJ devices comprises a free layer, a pinned layer and a 
The prior art of record, Bozdag, discloses a magnetic random access memory (MRAM) cell, comprising: a transistor having a gate coupled to a word line, a first terminal coupled to a bit line, and a second terminal coupled to a source line; and a plurality of magnetic tunnel junction (MTJ) devices stacked and coupled in series between the first terminal of the transistor and the bit line, wherein a first MTJ device of the MTJ devices coupled to the first terminal of the transistor has larger area than a second MTJ device of the MTJ devices coupled to the bit line. The prior art of record, Lee, teaches wherein the MTJ devices are formed on a source/drain region corresponding to the first terminal of the transistor, and the first MTJ device electrically contacts and extends along a surface of the source/drain region. The prior art of records, individually or in combination, do not disclose nor teach “the first MTJ device is in direct contact with and extends along a surface of the source/drain region” in combination with other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811